                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JORDAN WOLFE, et al,
on behalf of themselves and
others similarly situated                                    Case No. 18-CV-1698


               Plaintiffs,                                  JUDGE ALGENON L. MARBLEY


       v.                                                    Magistrate Judge Vascura

OHIO MULCH SUPPLY, INC, et a/.,

               Defendants.


                                             ORDER

       This matter comes before the Court on the parties' Motion and Stipulation of Conditional

Certification. (ECF No. 16). Plaintiffs have brought this suit pursuant to the Fair Labor Standards

Act (FLSA), 29 U.S.C. § 216(b), and ask this Court to conditionally certify a collective action

and to authorize the notice to be sent to the putative class members. This Court is advised

Defendants do not oppose this Motion.

        Accordingly, for the reasons outlined in their motion and for good cause shown, this

Court GRANTS the Parties' Stipulated Motion. This Court hereby conditionally certifies the

following classes:

    1. All current and former drivers ofDefendants who during the previous three years worked
       over 40 hours in any work week who were compensated by a flat rate per delivery
       regardless of how many hours were worked. ("Flat Rate Driver Subclass.")

    2. All current and former drivers of Defendants who during the previous three years worked
       over 40 hours in any work week who were compensated at their normal hourly rate (i.e.
       straight time) for all hours worked per work week. ("Hourly Rate Driver Subclass.")

Collectively, these two subclasses shall be referred to as "the 216(b) Class" or "216(b) Class

Members." Defendants retain the right to move for de-certification at a later date.
       The Parties have included the proposed notice form as an exhibit to the Stipulated

Motion. (ECF No. 16, Ex. A). ThisCourt hereby APPROVES the form and substance of the

Notice. This Court also APPROVES the form and substance of the "Consent to Join" form,

included as an exhibit to the Stipulated Motion. (ECF No. 16, Ex. B). Together, these documents

constitute the "Notice Packet." This Court authorizes this Notice Packet to be sent to putative

members of the collective action, and authorizes a 60-day period for individuals to return the

Consent Forms from the date the Notices are sent. This time period constitutes the "Notice

Period."

       Given the agreement of the Parties, this Court further orders that Defendants shall

provide to Plaintiffs: the names, last known address, phone numbers, and location(s) worked for

the putative class members as defined above, in Microsoft Excel format. Defendants shall

provide this information no later than fourteen days from the date of this Order. During the

notice period, Plaintiffs' counsel shall only use this list to communicate with putativeclass

members as described herein.


       Plaintiffs' Counsel shall send to putativeclass members the Notice Packet as approved by

this Court and shall send nothing further. Plaintiffs' Counsel shall send the NoticePacketby mail

within seven days of receiving the putative class members' contact information from Defendants.

Plaintiffs' Counsel shall verify the date ofpostmark with Defendants' Counsel within one

business day of mailing.

       All Consent Forms sent to Plaintiffs' Counsel for filing with the Court must be

postmarked or otherwise returned within the Notice Period. If any Notice Packet sent via first-

class U.S. Mail is returned to Plaintiffs' Counsel because of an incorrect mailing address,
Plaintiffs Counsel's firm may call the potential opt-in plaintiff after their Notice Packet is

returned in order to obtain their current mailing address.

       By stipulation of the parties, neither partyshall conduct discovery pursuant to Rule 26 of

the Federal Rules of Civil Procedure until a time subsequent to the close of the Notice Period.

Within sevendaysofthe closeof the NoticePeriod, the parties shall submit a Rule 26(f) report

setting forth dates and deadlines for the Court's consideration.



       IT IS SO ORDERED.



                                                 s/Algenon L. Marblev
                                               ALGENON L. MARBLEY
                                               UNITED STATES DISTRICT JUDGE

Dated: April 3,2019
